—Judgment unanimously affirmed. Memorandum: On appeal from his conviction for felony driving while intoxicated, defendant argues that Supreme Court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) was an abuse of discretion. Supreme Court did not abuse its discretion in holding that the prosecutor could ask defendant whether defendant had been convicted of a misdemeanor, while prohibiting the prosecutor from revealing that the prior conviction was for driving while intoxicated or inquiring into the underlying facts of the conviction (see, People v Marr, 177 AD2d 964). The verdict is not against the weight of the evidence. Upon our review of the record, we cannot conclude that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Felony Driving While Intoxicated.) Present —Green, J. P., Pine, Callahan, Doerr and Boehm, JJ.